DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-20 in the reply filed on 02/25/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-19, 21-23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano [US 20070042581] in view of Raaijmakers [US 20180174826] and Sneh [US 20070269983].
Claims 15, 21, 32-33: Sano teaches a manufacturing system of semiconductor device [abstract]; wherein the system comprises a vessel configured to retain a liquid (liquid source container) [0108]; a buffer tank in fluid communication with the vessel to receive the liquid from the vessel [0108; Fig. 10]; and in fluid communication with a downstream process to deliver the liquid [0108; Fig. 10], a vaporizer configured to receive the liquid and produce vapor [0108; Fig. 10]; one of more chemical vapor deposition (CVD) chambers configured to receive the vapor [0108; Fig. 10] and hold a substrate for deposition of a component of the vapor on the substrate [0035-0036], and one or more pipes configured to connect the vessel, the buffer tank, the vaporizer, and one or more CVD chambers [0108; Fig. 10]. However, the prior art does not appear to teach the buffer tank comprises a bellow, wherein the bellow is exposed to a constant external pressure and is configured to deliver the liquid under the constant external pressure when the bellow stops receiving liquid from the vessel. Raaijmakers and Sneh are provided.

Sneh teaches a bellow in a tank which is exposed to external pressure and configured to deliver the liquid under external pressure when the tank stops receiving liquid [0035; 0097-0098]; although Sneh does not explicitly teach the external pressure is constant, it would have been obvious to one of ordinary skill in the art to keep the external pressure constant in order for the bellow to hold in an expanded position and allow for uniform flow out from the tank. 
Claims 16 and 26: although Sneh does not explicitly teach when the internal pressure is less than the constant pressure, the internal volume is also decreased, it would have been obvious to one of ordinary skill in the art if the external pressure of the bellow is decreased the bellow would retract; therefore, the 
Internal volume of the bellow decreases.
	Claims 17 and 22: Sneh teaches the inflating the bellow with air pressure (atmospheric pressure) [0035].
	Claim 18: Sano teaches in the semiconductor manufacturing system, the deposition chambers also include forming dielectric films [0002]. It would have been obvious to one of ordinary skill in the art for the CVD chambers to comprise a dielectric deposition chamber, since Sano teaches these operations are well known in the semiconductor manufacturing art.
	Claim 19: Sano teaches the CVD chamber can be an ALD chamber [0104].

	Claim 27: although Sneh does not explicitly teach a decrease of the internal volume is greater than a volume of the liquid for a single process run of the deposition chamber, Sneh teaches the liquid delivery control system does not need to accommodate the dose response, but rather sustain a consistent deliver over a long period; which is capable of delivering small quantities of liquid for ALD and maintain the volume of the source chamber conveniently small [0097]. Sneh further teaches the bellow is capable of reaching near the bottom of the liquid chamber and capable of refilling at the position or retracting and then refilling [0098]. It would have been obvious to one of ordinary skill in the art to maximize the expansion of the bellow (hence a large decrease of internal volume upon retraction) as taught by Sneh so as to enable small liquid (volume is smaller than expanded volume of the bellow) delivery in a relatively fast manner during a single process run of the deposition chamber; thus, achieving a consistent delivery of small liquid flow with fast response [0097]. 
	Claim 28: Sneh teaches the bellow comprises a fixed first end and a flexible second end (wherein flexible second end expands into the liquid filled tank [Fig. 18; 0035].
	Claim 29: although Sneh does not explicitly teach the flexible second end moves towards the fixed first end when the internal pressure is less than the constant external pressure; it would have been obvious to one of ordinary skill in the art when removing the external pressure or air pressure from the bellow, the bellow would retract and hence the flexible second end would move towards the fixed first end in order for the bellow to retract. 
	Claim 30: Sano teaches a liquid flow control device is configured to regulate flow rate of the liquid discharged from the buffer thank (comprising the bellow) [0108; Fig. 10].

	Claim 34: Sneh teaches a valve can be provided to set the flow of the liquid towards the outlet (to the vaporizer) when the liquid in the tank is pressurized [Fig. 17-18; 0098].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Raaijmakers and Sneh as applied to claim 15 above, and further in view of Kawamura [US 5981399].
	Claim 20: Sano teaches the system comprises one or more lock load chambers [0077], however fails to teach a degassing chamber. Kawamura is provided.
	Kawamura teaches semiconductor device apparatus [abstract], which comprises a CVD chamber, a transfer chamber, a load-lock chamber, and degassing chamber [col 5, ln 1-30]. It would have been obvious to one of ordinary skill in the art to provide a degassing chamber since Kawamura teaches such a process is well known in operations of a semiconductor manufacturing process. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Raaijmakers and Sneh as applied to claim 23 above, and further in view of Ono [US 20030155882].
	Claim 24: Sano teaches a flexible metallic material however does not appear to teach the material is stainless steel. Ono is provided.
	Ono teaches bellows that are used in semiconductor art typically are made of metallic materials including stainless steel [0037]. It would have been obvious to one of ordinary skill in the art to use stainless steel as the metallic material for the bellow since Ono teaches such materials is well known and operable.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/Primary Examiner, Art Unit 1715